United States Court of Appeals
                      For the First Circuit


No. 20-2024
                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                         KADEEM PIMENTEL,

                      Defendant, Appellant.



                           ERRATA SHEET

     The opinion of this Court, issued on February 17, 2022, is
amended as follows:
     On the cover page replace "Nathaniel R. Mendell, Acting United
States Attorney, and Donald C. Lockhart, Assistant United States
Attorney, on brief for appellee." with "Donald C. Lockhart,
Assistant United States Attorney, with whom Nathaniel R. Mendell,
Acting United States Attorney was on brief, for appellee."